Citation Nr: 1605078	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and to include as secondary to service-connected bronchitis.

3.  Entitlement to an effective date earlier than April 21, 2010, for the grant of service connection for tinea versicolor.  

(The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and nasal sinusitis are addressed in a separate Board decision). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1995 to April 2001, which included active service in the Southwest Asia Theater of Operations during the Persian Gulf War from February 1998 to June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

With regard to the issue of service connection for headaches, a pertinent VA "problem list" treatment record diagnosing migraine headaches dated in October 2011 was in VA's constructive possession prior to the expiration of the one-year appeal period for the April 2011 rating decision denying service connection for headaches.  See 38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  The Board recognizes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and Board even where they were not actually before the adjudicating body.  Thus, any interim submissions before finality attached must be considered by VA as part of the pending appeal for the original April 2010 service connection claim for headaches.  See also Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Therefore, the Board will address the claim for service connection for headaches on the merits, as opposed to addressing whether there is new and material evidence to reopen the claim.

The Veteran has chosen two different representatives with respect to the issues she has appealed to the Board.  According to BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, paragraph 14(c)(11), if different representatives acted with respect to different issues, a separate decision should be issued for the issues addressed by each representative.  Thus, a separate Board decision is being issued for the issues of entitlement to service connection PTSD and nasal sinusitis.

In November 2015, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS folder.  After the November 2015 hearing, the Veteran was given 30 days to submit additional evidence.  She submitted additional private medical records in November 2015, and she waived her right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.709, 20.800, 20.1304(c) (2015).  The Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran does not have a current diagnosis of a fatigue disorder.

3.  The Veteran does not have objective indications of a chronic disability manifested by fatigue resulting from an undiagnosed illness or from a medically unexplained multi-symptom illness.  

4.  The Veteran first filed a claim for service connection for skin rashes in June 2003. 

5.  In a February 2004 rating decision, the RO denied service connection for skin rashes.  The Veteran was provided notice of this denial, but she did not appeal the rating decision or submit new and material evidence within one year of its issuance.   

6.  Following the issuance of the February 2004 rating decision, the Veteran first submitted an application to reopen a claim for service connection for a skin condition on April 21, 2010.  


CONCLUSIONS OF LAW

1.  A chronic fatigue disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  The February 2004 rating decision, which denied service connection for skin rashes, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2015).   

3.  The criteria for an effective date earlier than April 21, 2010, for the grant of service connection for tinea versicolor have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.1(q), 3.102, 3.151, 3.155, 3.160(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant service connection and earlier effective date claims.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, a veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the service connection for chronic fatigue syndrome and earlier effective date issues in this case was satisfied by letters sent to the Veteran in August 2010, October 2010, September 2011, and December 2012.  The August 2010 letter also included information pertinent to Persian Gulf War illnesses.  The claims were last adjudicated in a July 2015 statement of the case (SOC).  

In any event, the effective date issue on appeal arises from disagreement with the effective date assigned upon the grant of service connection for tinea versicolor in an April 2011 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, Department of Defense civilian medical records from Germany dated from 2001 to 2004, Department of Defense civilian medical records from Afghanistan dated from 2004 to 2008, VA treatment records, and VA examination reports.  For her part, the Veteran has submitted personal statements, hearing testimony, and private medical evidence.  The Veteran has not identified any other outstanding, available evidence that is relevant to the issues being decided herein.

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran first filed her claim to reopen service connection for tinea versicolor.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

The Veteran was also afforded a VA Persian Gulf examination in October 2012, and the VA examiner provided a medical opinion addressing whether the Veteran has chronic fatigue syndrome related to her active duty service in the Persian Gulf.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examination also considered the reported lay history of the Veteran.  

With regard to the November 2015 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the videoconference hearing, the Veterans Law Judge, the Veteran, and her representative engaged in a discussion as to the substantiation of the service connection and earlier effective date claims.  The Veteran was advised of the basic elements of service connection and an earlier effective date.  See testimony at pages 2-3.  The Veteran's fatigue-related symptomatology was discussed in detail by the parties at that hearing.  See testimony at pages 4-14.  The Veteran also explained why she believed that her effective date for tinea versicolor should be retroactive back to her original June 2003 claim for service connection for skin rashes.  See testimony at pages 33-43.  The Veterans Law Judge elicited pertinent testimony regarding whether the Veteran received notice of a prior March 2004 rating decision, which denied service connection for skin rashes.  Potential favorable outstanding medical evidence was also discussed, including the possibility of any outstanding private medical evidence, VA treatment records, and Department of Defense records.  In fact, at the November 2015 videoconference hearing, the record was kept open for 30 days for the Veteran to submit any additional evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the November 2015 hearing was legally sufficient, and there has been no allegation to the contrary.  

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection for chronic fatigue syndrome or earlier effective date issue on appeal.  


II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Initially, a fatigue disorder is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(a), service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, service connection is granted for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 77 Fed. Reg. 63,225 - 63,227 (October 16, 2012) (final rule).     

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317(a)(2)(i).  If probative evidence exists that a veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

There must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id. at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of an analogous Diagnostic Code.  Id. at 472.  

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran has contended that she has a chronic fatigue disorder that resulted from her exposure to environmental hazards, such as burn pits, various toxins, oil fires, and anthrax shots, while she served in Southwest Asia during the Gulf War.  Her service personnel records confirm that she served in Kuwait from February 1998 to June 1998.  She has stated she experienced chronic fatigue after her deployment in the Persian Gulf in 1998.  However, at the hearing, she stated she first began experiencing fatigue symptoms in 2004, which was three years after discharge from service.  In any event, she has indicated that no doctor has actually diagnosed her with chronic fatigue syndrome.  See Veteran's statements dated in November 2011, September 2015, and November 2015; March 2014 NOD; November 2015 hearing testimony at pages 4-14.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for fatigue.   

Prior to the Veteran's Persian Gulf War service in 1998, her service treatment records dated from 1995 to 1998 were negative for any complaints, treatment, or diagnoses of fatigue.  The Veteran herself has not alleged the existence of any fatigue disorder prior to her service in the Persian Gulf from February 1998 to June 1998.

Service treatment records dated from 1998 to 2001 are also negative for any complaints, treatment, or diagnosis of fatigue or chronic fatigue disorder.  

Following service, in a December 2006 Department of Defense Medical History form, the Veteran denied any unusual fatigue or weakness.  An April 2011 VA mental health consultation note indicated that the Veteran felt fatigued, but she attributed this to low iron from chasing her children.  An October 2012 VA Persian Gulf examiner stated that the Veteran's fatigue was "multifactorial with hectic lifestyle, short sleep cycle due to insomnia/mental health issues."  The VA examiner found that the Veteran did not meet the criteria for chronic fatigue syndrome, but rather her lifestyle and insomnia contributed to her fatigue.  Her routine was noted to be hectic because she had four children.  She also worked full-time and only slept five hours per night.  A February 2013 VA respiratory examiner remarked the Veteran was missing work due to fatigue.  A private treatment record dated in December 2014 also indicated that the Veteran exhibited fatigue.  VA treatment records dated in 2014 noted that the Veteran has obstructive sleep apnea.  

With regard to direct service connection, as noted above, no military, Department of Defense, private, or VA physician has diagnosed the Veteran with chronic fatigue syndrome or any other related disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability for a chronic fatigue disorder, there can be no valid claim for direct service connection.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

With regard to the Persian Gulf presumption, fatigue is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  Regardless, there is no probative evidence of record establishing a chronic disability pattern for fatigue from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  No military, Department of Defense, private, or VA medical professional of record has diagnosed chronic fatigue syndrome.  In fact, according to the October 2012 VA Persian Gulf examiner, the Veteran's fatigue is due to a specific etiology - "multifactorial with hectic lifestyle, short sleep cycle due to insomnia/mental health issues."  The Board notes that the Veteran has a separate claim pending for service connection for an acquired psychiatric disorder.  She was also subsequently diagnosed with obstructive sleep apnea.  The Board emphasizes that compensation shall not be paid for a chronic disability under 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations.  38 C.F.R. § 3.317(a)(7).  Moreover, a Persian Gulf disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  Here, the Veteran's fatigue was directly attributed her hectic lifestyle and short sleep cycle due to insomnia/mental health issues, but not her Persian Gulf service.  

In making this determination, the Board acknowledges that lay persons, such as the Veteran, are competent to report objective signs of illness such as fatigue.  38 C.F.R. § 3.317(a)(3); Gutierrez, 19 Vet. at 9-10.  However, although the Veteran is competent and credible in her description of his fatigue, the medical evidence of record has attributed this symptom to a specific etiology.  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted for a chronic fatigue disorder.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a chronic fatigue disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Earlier Effective Date

The Veteran's service treatment records show that she experienced skin rashes during service.  She separated from active duty on April 20, 2001.  

On June 23, 2003, the Veteran filed a formal claim for service connection for skin rashes.  See VA Form 21-526 (Veteran's Application for Compensation).  On the application, the Veteran listed an APO address in Germany as her current address.  

In November 2003, the RO sent a VCAA letter to the Veteran at her APO address in Germany in connection with her claim for service connection for skin rashes.  

In a February 2004 rating decision, the RO denied service connection for skin rashes.

In a notice letter dated on March 29, 2004, the RO notified the Veteran of the denial of service connection for skin rashes.  The Veteran was notified of the rating decision and of her appellate rights, but she did not submit a notice of disagreement.  She also did not submit any additional evidence relevant to that claim within one year of the decision.  The notice of denial was sent to the most recent German APO address that she had provided.  
  
In an April 28, 2004, statement, the Veteran requested that her claim for skin rashes be continue.  She indicated that her mailing address had changed to an APO address in Afghanistan.  She did not reference the February 2004 rating decision.

In May 8, 2004, email correspondence from the Veteran to the RO, she requested the status of her skin rashes claim.  She acknowledged receipt of the November 2003 VCAA letter, which had requested additional medical records and information to substantiate her claim.  She again noted that her address had changed to an APO address in Afghanistan.  She did not mention the February 2004 rating decision.

In May 10, 2004, email correspondence, the RO notified the Veteran of the February 2004 rating decision and the March 29, 2004, notice letter denying the claim for service connection for skin rashes.  The RO stated it was sending another copy of the denial to the Veteran's most recent APO address in Afghanistan.  The Veteran did not respond to that email.  

In a June 14, 2004, letter, the RO informed the Veteran that it had received her earlier April 28, 2004, statement requesting to continue her case.  The RO clarified that the claim would remain open for one year after the March 29, 2004, notification letter until March 29, 2005.  The Veteran was advised that she could submit a notice of disagreement within one year by March 29, 2005, or else she would have to submit new and material evidence to reopen her claim for service connection for a skin disorder.  The notice of denial was sent to the most recent Afghanistan APO address she had provided.  

On April 21, 2010, the Veteran filed an informal claim for service connection for eczema. 

In the April 2011 rating decision on appeal, the RO granted service connection for tinea versicolor effective from April 21, 2010, which was the date of receipt of her claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The grant of service connection was based on a March 2011 VA examiner's opinion that the Veteran's tinea versicolor was related to her in-service skin rashes. 

In a June 2011 notice of disagreement (NOD), the Veteran appealed the effective date assigned for the grant of service connection for tinea versicolor.   

The Veteran and her representative have contended that the effective date assigned for the grant of service connection for tinea versicolor is incorrect.  She seeks an earlier effective date of June 23, 2003, which was the date of her original service connection claim for skin rashes.  She has asserted that she never received notice of the prior denial until 2015.  Thus, she has contended that the prior rating decision was not final. See March 2013 VA Form 9; November 2015 hearing testimony at pages 33-43.  

Appellate review of a rating decision is initiated by a NOD and completed Substantive Appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A regional office decision becomes final "only after the period for appeal has run."  Jennings v. Mansfield, 509 F.3d. 1362, 1368 (Fed. Cir. 2007).  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a). 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran; therefore, it is not before the Board at this time.  In fact, at the November 2015 hearing, the undersigned Veterans Law Judge specifically asked whether there was any claim of CUE in a prior rating decision, but the Veteran responded that she was not making such an allegation.  See testimony at pages 33-34.

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim.  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction." 38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an earlier effective date for the grant of service connection for tinea versicolor.  

The Veteran's primary argument is based on her assertion that she did not receive notice of the March 29, 2004, denial of service connection for skin rashes.  Thus, she has asserted that her original June 23, 2003, formal claim for service connection for skin rashes was still open and remained pending at the time the RO granted service connection in the April 2011 rating decision on appeal.

According to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery." Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  An addressing error is consequential where it "results in an address that does not contain all the necessary address elements" sufficient to enable delivery.  Id. at 135 (looking to the United States Postal Service (USPS) regulations to determine whether an addressing error was consequential to delivery); see also Crain v. Principi, 17 Vet. App. 182, 187 (2003) (sending notice to an incorrect mailing address "constitutes the 'clear evidence' needed to rebut the presumption of regularity that the BVA properly mailed notice" of the Board decision); Boyd v. McDonald, 27 Vet. App. 63 (2014).  	
The Board notes that the March 29, 2004, letter informing the Veteran of the February 2004 rating decision was sent to her German APO address.  However, that address was most recent one of record when the decision was issued.  Indeed, she did not notify the RO of her address change until April 2004, and the letter was not returned as undeliverable.

Moreover, shortly after the Veteran notified VA of her address change, the RO resent the notice of the February 2004 rating decision to the Veteran's most current APO address of record in Afghanistan.  Specifically, in May 10, 2004, email correspondence, the RO notified the Veteran of the February 2004 rating decision and the March 29, 2004, notification letter.  The RO also stated that it was sending another copy to the Veteran's most recent APO address in Afghanistan.  There is no indication that the letter was returned as undeliverable.

In addition, in a June 14, 2004, letter, the RO informed the Veteran that they had received her earlier April 28, 2004, statement requesting to continue her case.  The RO clarified that the claim would remain open for one year after the March 29, 2004, notification letter until March 29, 2005.  The Veteran was advised that she could submit a notice of disagreement within one year by March 29, 2005, or else she would have to submit new and material evidence to reopen her claim for service connection for a skin condition.   The letter was not returned as undeliverable.

Based on the foregoing, the Board finds that the RO properly fulfilled its duty in mailing the Veteran notice of the February 2004 rating decision and then resending it to her new address.  There is also no indication that the mail was returned as undeliverable.  Thus, there is no basis to rebut the presumption of regularity based on the Veteran's allegation of nonreceipt alone.  

Despite the Veteran being notified of the February 2004 rating decision and of her appellate rights, she did not submit a notice of disagreement.  She also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the February 2004 rating decision, which denied service connection for skin rashes, became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, the Veteran is not entitled to an effective date based on her earlier, original claim filed in June 2003.  As noted earlier, the Court held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."

In addition, the evidence of record contains no other communication from the Veteran or her representative indicating an intent to file a claim for service connection for a skin disorder at any time between the final February 2004 rating decision and April 21, 2010.  38 C.F.R. §§ 3.1(p), 3.155(a).  Further, there is no provision in the law for awarding an earlier effective date based on the Veteran's assertion that her skin problems existed from the time of her military service in 2001.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  

The law is clear.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Accordingly, the Board concludes that April 21, 2010, the date of the claim to reopen, is the proper effective date for the grant of service connection for tinea versicolor.  38 U.S.C.A. § 5107(b). 
ORDER

Service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 

An effective date earlier than April 21, 2010, for the grant of service connection for tinea versicolor is denied. 


REMAND

First, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of her current headaches.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Because the Veteran served in the Persian Gulf, the issue is raised as to whether any of her headache symptoms are due to a chronic disability pattern resulting from an undiagnosed illness or from a diagnosable but medically unexplained multi-symptom illness of unknown etiology.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i), (ii).  An opinion is also needed to address whether her headaches are secondary to her service-connected bronchitis.
  
Second, the Veteran has indicated that she received post-service treatment in the field in a tent hospital for headaches in 2004 while she was working as a Department of Defense civilian employee in Bagram, Afghanistan.  She has stated these records would be handwritten.  See November 2015 hearing testimony at page 21.  The AOJ has already secured typed Department of Defense civilian medical records from Bagram, Afghanistan, dated from 2004 to 2008.  However, as this case is already being remanded, the AOJ should attempt to secure any handwritten tent hospital Department of Defense civilian medical records from Bagram, Afghanistan dated from 2004 to 2008, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the VBMS file.   

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated from November 2014 to the present.

2.  The AOJ should attempt to obtain any handwritten tent hospital Department of Defense civilian medical records from Bagram, Afghanistan, dated from 2004 to 2008, showing treatment for headaches, and associate those documents with the VBMS file.    

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should respond to the following questions:

(A)  The examiner should state whether the Veteran's headaches are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  

(B)  For any headache disorder that the examiner determines is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, he or she should state whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is related to the Veteran's active service from 1995 to 2001, including any environmental hazards therein.

(C) The examiner should also state whether it is at least as likely as not (i.e., 50 percent or more probable) that any headache disorder is either caused by or aggravated by her service-connected bronchitis.  In so doing, he or she should address the Veteran's contention that VA physicians have told her that her service-connected bronchitis from her exposure to toxic burn pits causes stress on her heart, which in turn causes intense migraine headaches.   

In rendering the above opinions, the examiner should also consider the following evidence: 

A service treatment record dated in December 2000 documented forehead headaches due to pharyngitis.  It is also noted the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War from February 1998 to June 1998.  In this capacity, she was exposed to burning oil wells and other various toxins.  

Post-service, an August 2006 Department of Defense ER clinic treatment record from Afghanistan recorded a complaint of a headache due to cigarette ash blown into the Veteran's eyes.  In addition, a December 2006 Department of Defense Medical History form noted that the Veteran was taking Excedrin for migraine headaches.  A VA problem list dated in October 2011 noted a diagnosis of migraine headaches.  Private Bayview Pulmonary and Critical Care Medicine records dated from 2012 to 2014 diagnosed migraine headaches with photophobia with the reported onset of symptoms 13 years earlier.  An October 2012 VA Persian Gulf examination noted the Veteran's report of headaches.  The Veteran also received VA ER treatment for headaches in October 2012.  An October 2012 VA computed tomography (CT) scan of the head was normal.  A November 2012 VA PTSD examiner remarked that the Veteran associates her headaches with her sleep disruption.  A February 2013 VA respiratory examination mentioned that the Veteran was missing work due to her migraine headaches which have worsened. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection for headaches issue on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


